Appeal by the defendant from a judgment of the County Court, Putnam County (Rooney, J.), rendered November 14, 2007, convicting him of course of sexual conduct against a child in the second degree and sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his claim that he *827was deprived of his right to testify before the grand jury (see People v DeLuca, 45 AD3d 777 [2007]; People v Standley, 269 AD2d 614, 615 [2000]).
The defendant’s valid waiver of his right to appeal precludes appellate review of his claim that the agreed-upon sentence, which was, in fact, imposed, was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Callahan, 80 NY2d 273, 281 [1992]; People v Seaberg, 74 NY2d 1, 10 [1989]; People v Timberlake, 82 AD3d 1134 [2011]; People v Lewis, 73 AD3d 1212 [2010]). Skelos, J.E, Dickerson, Hall, Austin and Miller, JJ., concur.